Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Seal (US 20200184461) in view of Franklin (TW I712512 B), KATAOKA (US 20160164220), and Gaynor (US 3519422 A).
Regarding claim 15, Seal disclosed A device mount for a computing device having a device casing with a back side, the device mount (abstract; fig 1-7) comprising: a mounting arm having a mount end formed with a mount face (at least fig 5, 340, face on top) sized to fit within a recessed portion of the back side of the device casing (fig 7, recessed portion of the back side) in contact with a recessed face of the back side of the device casing (at least fig 7, the recessed face with 352).
Seal lacks teaching: one or more magnets within the mount end proximate the mount face to secure the computing device to the mount face by magnetic coupling with one or more corresponding permanent magnets in the computing device, wherein the mount face is formed from a thermoplastic resin and includes a plurality of raised portions, the raised portions projecting above the mount face and having a thickness sufficiently small that the raised portions deform under contact with the recessed face due to force of the magnetic coupling. 

Franklin teaches a mounting structure comprising: one or more magnets within the mount end proximate the mount face (see three paragraphs after “MODE-FOR-INVENTION” section; see also paragraph [11]-[14]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (one or more magnets within the mount end proximate the mount face) and modify to previous discussed structure (modified to Seal’s structure within the mount end and/or the opposite surface of the device) so as to have (Seal in view of Franklin): one or more magnets within the mount end (modified from Franklin) proximate the mount face to secure the computing device (Seal) to the mount face by magnetic coupling (modified from Franklin) with one or more corresponding permanent magnets (modified from Franklin) in the computing device (Seal). The motivation to modify the previous discussed structure with the current feature is to further secure the modified structure. 
Seal in view of Franklin lacks teaching: the mount face is formed from a thermoplastic resin and includes a plurality of raised portions, the raised portions projecting above the mount face and having a thickness sufficiently small that the raised portions deform under contact with the recessed face due to force of the magnetic coupling. 
KATAOKA teaches a mounting structure comprising: the mount face is formed from a thermoplastic resin (paragraph [61]-[63]; see also fig 2, and/or fig 3, fig 5) and includes a plurality of raised portions, the raised portions projecting above the mount face (paragraph [61]-[63]; see also fig 2, and/or fig 3, fig 5) and having a thickness sufficiently small that the raised portions deform under contact with the recessed face due to a force (paragraph [61]-[63]; see also fig 2, fig 5, paragraph [64]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (the mount face is formed from a resin and includes a plurality of raised portions) and modify to previous discussed structure (modified to the Seal in view of Franklin’s mounting surface) so as to have (Seal in view of Franklin and KATAOKA): the mount face is formed from a thermoplastic resin and includes a plurality of raised portions (KATAOKA), the raised portions projecting above the mount face and having a thickness sufficiently small (KATAOKA) that the raised portions deform under contact with the recessed face due to force of the magnetic coupling (Seal in view of Franklin). Examiner consider the deform resin structure will be deformed due to any force including the magnetic coupling, and user’s coupling.
The motivation to modify the previous discussed structure with the current feature is to further protect the modified structure. 
Seal in view of Franklin and KATAOKA lacks teaching the deformation material is a thermoplastic resin.
Gaynor teaches a deformation structure using a thermoplastic resin (paragraph [60]-[63]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (thermoplastic resin material) and modify to previous discussed structure (changing the material of the top mounting surface of Seal in view of Franklin and KATAOKA) so as to further protect the modified structure and/or reduce the cost by using the known material. 
Regarding claim 16, modified Seal further disclosed the mount face is formed from a first thermoplastic resin and the raised portions are formed from a second thermoplastic resin (see KATAOKA modified to Seal’s structure and changing material by Gaynor). Examiner’s note: there is no difference between the first and second thermoplastic resin was claimed.
Regarding claim 17, modified Seal further disclosed the one or more magnets within the mount end are disposed at least partly beneath the plurality of raised portions (at least Franklin’s fig 1, fig 6-7, fig 19).
Regarding claim 18, modified Seal further disclosed the plurality of raised portions are formed from a selected resin (discussed in claim 15) and formed to have a height above the recessed face (discussed in KATAOKA) and the thickness to elastically deform under an impact force caused by the magnetic coupling to the recessed face (discussed in claim 15).
Regarding claim 19, modified Seal further disclosed the plurality of raised portions return to an original shape after absorbing the impact force (discussed in claim 15).
Regarding claim 20, Seal disclosed A system (abstract; fig 1-7) comprising: a computing device including a device casing having a front side and a back side (at least fig 5); and a device mount having a mounting arm having a mount end formed with a mount face (at least fig 5, 340, face on top) sized to fit within a recessed portion (at least fig 7) of the back side of the device casing in contact with a recessed face of the back side of the device casing (fig 5, fig 7).
Seal lacks teaching: the computing device includes one or more permanent magnets within the device casing and proximate the back side to secure the computing device to the mount face by magnetic coupling between the one or more permanent magnets and one or more corresponding magnets in the device mount, and wherein one of the recessed face or the mount face is formed from a thermoplastic resin and includes a plurality of raised portions, the raised portions projecting above the recessed face or the mount face and having a thickness sufficiently small that the raised portions deform under contact between the mount face and the recessed face due to force of the magnetic coupling.
Franklin teaches a mounting structure comprising: one or more magnets within the mount end proximate the mount face (see three paragraphs after “MODE-FOR-INVENTION” section; see also paragraph [11]-[14]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (one or more magnets within the mount end) and modify to previous discussed structure (modified to Seal’s structure within the mount end and/or the opposite surface of the device so that to generate magnetic force) so as to have (Seal in view of Franklin): the computing device includes one or more permanent magnets (modified from Franklin) within the device casing and proximate the back side to secure the computing device to the mount face by magnetic coupling (modified from Franklin) between the one or more permanent magnets (modified from Franklin) and one or more corresponding magnets in the device mount (modified from Franklin) so that to provide a force of the magnetic coupling. 
The motivation to modify the previous discussed structure with the current feature is to further secure the modified structure.
Seal in view of Franklin lacks teaching: one of the recessed face or the mount face is formed from a thermoplastic resin and includes a plurality of raised portions, the raised portions projecting above the recessed face or the mount face and having a thickness sufficiently small that the raised portions deform under contact between the mount face and the recessed face due to force of the magnetic coupling.
KATAOKA teaches a mounting structure comprising: a mount face is formed from a thermoplastic resin (paragraph [61]-[63]; see also fig 2, and/or fig 3, fig 5) and includes a plurality of raised portions, the raised portions projecting above the recessed face or the mount face (paragraph [61]-[63]; see also fig 2, and/or fig 3, fig 5) and having a thickness sufficiently small that the raised portions deform under contact between the mount face and the recessed face due to a force (paragraph [61]-[63]; see also fig 2, fig 5, paragraph [64]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (a  mount face is formed from a resin and includes a plurality of raised portions) and modify to previous discussed structure (modified to the Seal in view of Franklin’s mounting surface, one side or both side) so as to have (Seal in view of Franklin and KATAOKA):  one of the recessed face or the mount face is formed from a thermoplastic resin and includes a plurality of raised portions (KATAOKA), the raised portions projecting above the recessed face or the mount face and having a thickness sufficiently small (KATAOKA) that the raised portions deform under contact between the mount face and the recessed face (KATAOKA) due to force of the magnetic coupling (Seal in view of Franklin). 
Seal in view of Franklin and KATAOKA lacks teaching the deformation material is a thermoplastic resin.
Gaynor teaches a deformation structure using a thermoplastic resin (paragraph [60]-[63]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (thermoplastic resin material) and modify to previous discussed structure (changing the material of the top mounting surface of Seal in view of Franklin and KATAOKA) so as to further protect the modified structure and/or reduce the cost by using the known material. 



Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Franklin teaches away from the present claims. Franklin provides an alternative approach to the problem of excessive magnetic force causing a computing device to snap attached to a device mount. Instead of providing a mechanism for cushioning the impact force from the "snap" effect of the magnetic force, Franklin tries to eliminate the "snap" effect of the magnetic force by teaching a telescoping mount with mechanically movable magnetic stages capable of gradually building up the magnetic force of engagement.” (pages 5-7).
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
a) It’s not Examiner’s position to modify everything from Franklin. Examiner did not mention about any modification of “snap attached”, “telescoping mount’, or “two-stage mount” as Applicant argued.
b) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 In this case, Franklin teaches a mounting structure comprising: one or more magnets within the mount end proximate the mount face (see three paragraphs after “MODE-FOR-INVENTION” section; see also paragraph [11]-[14]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (one or more magnets within the mount end proximate the mount face) and modify to previous discussed structure (modified to Seal’s structure within the mount end and/or the opposite surface of the device) so as to have (Seal in view of Franklin): one or more magnets within the mount end (modified from Franklin) proximate the mount face to secure the computing device (Seal) to the mount face by magnetic coupling (modified from Franklin) with one or more corresponding permanent magnets (modified from Franklin) in the computing device (Seal). The motivation to modify the previous discussed structure with the current feature is to further secure the modified structure. 
With respect to the Applicants’ remarks that, “These are not "a plurality of raised portions" and cannot be said to be "projecting above the mount face". Instead, the top surface of Kataoka's grid of walls is the mount face itself. Kataoka makes it "deformable" by creating a pattern of indentations in the face, not by creating raised portions projecting above the mount face. Kataoka, para. [0061]-[0062]. Kataoka expressly states that the purpose of the indentations is to allow the contact surface to deform under compressive pressure, flexing into the indented areas so as to create a complete seal at the interface. Kataoka, para. [0064]. If Kataoka were to feature raised portions projecting above the mount face it would do the opposite of creating a complete seal.” (pages 7-9).
Examiner’s Answer: the Examiner respectfully disagrees and notes that: 
a) Cited art clearly disclosed: a mounting structure comprising: a mount face is formed from a thermoplastic resin (paragraph [61]-[63]; see also fig 2, and/or fig 3, fig 5) and includes a plurality of raised portions, the raised portions projecting above the recessed face or the mount face (paragraph [61]-[63]; see also fig 2, and/or fig 3, fig 5) and having a thickness sufficiently small that the raised portions deform under contact between the mount face and the recessed face due to a force (paragraph [61]-[63]; see also fig 2, fig 5, paragraph [64]).
b) Examiner invite Applicant to apply the same argument to Applicant’s drawing regarding the “raised portions” and “indentations. When a surface having raised portions, of course, there are some indentations can be found between the raised portions. Applicant’s structure also can interpret as a plurality of indentations. 
c) Regarding Applicant cited fig 10 and argued the “raised portions”. Examiner invite Applicant to review Examiner’s office and the portion/structures that Examiner modified in the discussion of the office. 
In this case, KATAOKA teaches a mounting structure comprising: a mount face is formed from a thermoplastic resin (paragraph [61]-[63]; see also fig 2, and/or fig 3, fig 5) and includes a plurality of raised portions, the raised portions projecting above the recessed face or the mount face (paragraph [61]-[63]; see also fig 2, and/or fig 3, fig 5) and having a thickness sufficiently small that the raised portions deform under contact between the mount face and the recessed face due to a force (paragraph [61]-[63]; see also fig 2, fig 5, paragraph [64]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (a  mount face is formed from a resin and includes a plurality of raised portions) and modify to previous discussed structure (modified to the Seal in view of Franklin’s mounting surface, one side or both side) so as to have (Seal in view of Franklin and KATAOKA):  one of the recessed face or the mount face is formed from a thermoplastic resin and includes a plurality of raised portions (KATAOKA), the raised portions projecting above the recessed face or the mount face and having a thickness sufficiently small (KATAOKA) that the raised portions deform under contact between the mount face and the recessed face (KATAOKA) due to force of the magnetic coupling (Seal in view of Franklin). 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571)272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841